Per Curiam:
The material testimony at the last trial was essentially the same as that given on the first trial, and was no more favorable to the plaintiff. For the reasons stated in our unanimous opinion on the former appeal (Murphy v. Stanley Court Realty & Construction Co., 211 App. Div. 26) we are of the opinion that the plaintiff has failed to show any actionable negligence on the part of the defendant justifying a recovery by plaintiff of damages for the death of her intestate. The judgment and order appealed from should be reversed, with costs, and the complaint dismissed, with costs. Present — Dowling, Merrell, McAvoy and Martin, JJ. Judgment and order reversed, with costs, and complaint dismissed, with costs.